          Case 2:19-cv-05193-JJT Document 14 Filed 11/06/19 Page 1 of 2



 1   Michael A. Josephson
     TX Bar No. 24014780
 2   Andrew W. Dunlap
     TX Bar No. 24078444
 3   Taylor A. Jones
     TX Bar No. 24107823
 4
     (admitted pro hac vice)
 5   JOSEPHSON DUNLAP LLP
     12 Greenway Plaza, Suite 3050
 6   Houston, Texas 77046
     (713) 352-110 – Telephone
 7   (713) 352-3300 – Facsimile
 8
     Richard J. (Rex) Burch
 9   (admitted pro hac vice)
     BRUCKNER BURCH PLLC
10   8 Greenway Plaza, Suite 1500
     Houston, Texas 77046
11   (713) 877-8788 – Telephone
12   (713) 877-8065 – Facsimile

13   ATTORNEYS FOR PLAINTIFF

14                          UNITED STATES DISTRICT COURT
                                DISTRICT OF ARIZONA
15                                PHOENIX DIVISION
16
     TROY ZWIEFEL, individually and on behalf of    No. CV-19-5193-PHX-JJT
17   others similarly situated,

18                 Plaintiff,
19   v.                                             RULE 41 DISMISSAL WITHOUT
                                                    PREJUDICE
20
     C&L INSPECTION, LLC,
21
                   Defendant.
22

23
                                               DATED this 6th day of November, 2019.
24

25                                                        /s/ Taylor A. Jones
                                                          Taylor A. Jones
26                                                        Attorney for Plaintiff

27

28

                                           1
              Case 2:19-cv-05193-JJT Document 14 Filed 11/06/19 Page 2 of 2



 1          Plaintiff Troy Zwiefel dismisses this case without prejudice pursuant to Rule 41(a)(1)(A)(i).

 2   The dismissal of this case is effective upon the filing of this notice. Id.
 3

 4                                                   Respectfully submitted,

 5                                                   By: /s/ Taylor A. Jones
                                                        Michael A. Josephson
 6                                                      TX Bar No. 24014780
                                                        Andrew W. Dunlap
 7                                                      TX Bar No. 24078444
                                                        Taylor A. Jones
 8                                                      TX Bar No. 24107823
                                                        (admitted pro hac vice)
 9                                                      JOSEPHSON DUNLAP LAW FIRM
                                                        11 Greenway Plaza, Suite 3050
10                                                      Houston, Texas 77005
                                                        713-352-1100 – Telephone
11                                                      713-352-3300 – Facsimile
                                                        mjosephson@mybackwages.com
12                                                      adunlap@mybackwages.com
                                                        tjones@mybackwages.com
13
                                                         AND
14
                                                         Richard J. (Rex) Burch
15                                                       TX Bar No. 24001807
                                                         (admitted pro hac vice)
16                                                       BRUCKNER BURCH PLLC
                                                         8 Greenway Plaza, Suite 1500
17                                                       Houston, Texas 77046
                                                         713-877-8788 – Telephone
18                                                       710-877-8065 – Facsimile
                                                         rburch@brucknerburch.com
19
                                                         ATTORNEYS FOR PLAINTIFF
20

21                                        CERTIFICATE OF SERVICE

22          I hereby certify that on November 6, 2019, a true and correct copy of the foregoing document
     was served on all parties and/or their counsel of records vis this Court’s CM/ECF filing system in
23   accordance with the Federal Rules of Civil Procedure.

24                                                       /s/ Taylor A. Jones
                                                         TAYLOR A. JONES
25

26
27

28

                                                           1
